The solicitor general moved his Honor to direct the sheriff to hire out the defendant to any person who would take him for the shortest term and pay the costs of the prosecution. An order to that purpose being made, the defendant appealed, Mr. Solicitor General Scott waiving the surety required for the costs of this Court.
The decision of this case depends on the question whether the act of 1787 is now in force. The act is entitled "for hiring out persons, convicted on indictment or presentment, not being able or willing to pay the fees (507) of office and jailer's fees." The mischief the act professes to remedy is that arising from persons who are convicted on indictment taking the benefit of the insolvent act, either neglecting or refusing to pay fees of office and sheriff's and jailer's fees. It enacts that all persons convicted on presentment or indictment who shall be unwilling or unable to pay the office or jailer's fees that may be consequent thereon shall be hired out by the sheriff of the county where such person is or may be convicted, for such time as any person will take him or them to serve for the said fees or charges. After this no person could be discharged under the insolvent law where he stood committed for office fees; and so it remained until 1797, when an act was passed for the purpose of prescribing a mode of authenticating claims against the State, and their mode of payment, so far as respects jailers, sheriffs, coroners, clerks of the Superior Courts, and witnesses for and in behalf of the State. After establishing detailed regulations relative to authenticating the claims of all these officers, the fourth clause is thus expressed, that no *Page 342 
claim authorized by this act shall be allowed until a fieri facias
shall have first issued to the county or counties in which the criminal may be supposed to have owned property, and the sheriff's return that no property is to be found; and if the criminal is at large, without taking the oath of insolvency, it should be the duty of the clerk to issue his writ of capias adsatisfaciendum, and the duty of the sheriff to arrest the body of the said criminal, if to be found, and him confine until he either pays off the costs of prosecution or discharges himself by taking the oath of insolvency. This clause contains an unequivocal recognition of the legality of discharging a prisoner on his taking the oath of insolvency; and the unusual phraseology of the repealing clause seems to point at the act of (508)  1787. The common language of a repealing clause is, "That all acts and parts of acts that come within the purview and meaning of this act shall be and they are hereby repealed and made void"; whereas the expressions of the repealing clause annexed to this are, "All acts, usage, and customs coming within the purview and meaning of this act are hereby repealed and made utterly null and void." Martin's Revisal. But independently of this, an act which entitles a prisoner to his discharge upon taking the insolvent oath is inconsistent with an act which requires him to be hired out, and consequently operates as a repeal of it; for where two acts are affirmative, though there be no negative words, yet the latter being contrary to the former, amounts to a repeal of the former. I am consequently of opinion that the defendant is entitled to take the oath of insolvency for the office fees, the regulations of the act of 1797 being observed, and that the judgment be reversed.
PER CURIAM.                           Judgment reversed.